DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance:
Claim Rejections - 35 USC § 112
Enablement
The rejection of claims 1-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement, has been withdrawn. 
i) The rejection regarding using any composition as broadly encompassed by claim 1 other than a composition comprising: a) a lentivirus comprising nucleic acid sequence with at least 70% sequence identity with SEQ ID NO: 1 and encoding a Sirt1 polypeptide that exhibits deacetylase activity; and b) poly(polyethyleneglycol co-citric acid-co-N isopopylacrylamide (PPCN) has been withdrawn in view of the amendment and applicants’ comments regarding expression vectors. 
ii) The rejection regarding the breadth of species in claim 1 has been withdrawn because the claims have been limited to mammals.
iii) The rejection regarding the breadth of route of administration in claim 1 has been withdrawn because the claims have been limited to topically administering. 
iv) The rejection regarding a nucleic acid sequence “coated onto the carrier material” as required in claim 7 has been withdrawn because the claim has been canceled. 

Written Description
The rejection of claims 1-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of the amendment. 
i) The rejection regarding using any composition as broadly encompassed by claim 1 other than a composition comprising: a) a lentivirus comprising nucleic acid sequence with at least 70% sequence identity with SEQ ID NO: 1 and encoding a Sirt1 polypeptide that exhibits deacetylase activity; and b) poly(polyethyleneglycol co-citric acid-co-N isopopylacrylamide (PPCN) has been withdrawn in view of the amendment and applicants’ comments regarding expression vectors. 
ii) The rejection regarding the breadth of species in claim 1 has been withdrawn because the claims have been limited to mammals.
iii) The rejection regarding the breadth of route of administration in claim 1 has been withdrawn because the claims have been limited to topically administering. 
iv) The rejection regarding a nucleic acid sequence “coated onto the carrier material” as required in claim 7 has been withdrawn because the claim has been canceled. 

Indefiniteness
The rejection regarding “wound” in claim 1 has been withdrawn. 
The rejection of claims 1-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements has been withdrawn in view of the amendment.
The rejection of claims 1-13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn in view of the amendment. 

Claim Rejections - 35 USC § 102
The rejection of claims 1-11 under 35 U.S.C. 102a2 as being anticipated by Tang WO 2002/031111 has been withdrawn because the subject matter of claim 13 has been incorporated into claim 1.
The rejection of claims 1-7, 10-12, 14 under 35 U.S.C. 102a2 as being anticipated by Milbrandt (7776326) has been withdrawn because the subject matter of claim 13 has been incorporated into claim 1.

Claim Rejections - 35 USC § 103
The rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Milbrandt (7776326) in view of Jen (Sustained, localized transgene expression mediated form lentivirus-loaded biodegradable polyester elastomers, Journal of Biomed. Materials Research A, May 2013, Vol. 101A, Issue 5, pg 1328-1335) has been withdrawn in view of the amendment which incorporates the subject matter of claim 13 into claim 1 and the Declaration filed 6-8-22.
The rejection of claims 1-11, 13 under 35 U.S.C. 103 as being unpatentable over Milbrandt (7776326) in view of Yang (Biomacromolecules, 2014, Vol. 15, No. 11, pg 3942-3952) and Jen (Sustained, localized transgene expression mediated form lentivirus-loaded biodegrdable polyester elastomers, Journal of Biomed. Materials Research A, May 2013, Vol. 101A, Issue 5, pg 1328-1335) has been withdrawn in view of the Declaration filed 6-8-22. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4 are allowed.

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632